42/14/2018 SE, s\n ib y

 

| Print |
CASE INFORMATION

CR-16-608395-A THE STATE OF OHIO vs. SHASE HOWSE

Number:

Status:

Judge Name:

Next Event:

Arrested Date:
Arresting Agency:
Arresting Agency
Report:

Court of Appeals Case:

Number:

Name:

Status:

Date of Birth:
Race:

Sex:

Other Cases:
Co-Defendants:

Type Statute

INDICT 2903.13.A
INDICT 2903.13.A
INDICT 2921.31.A

Bond Number Amount
681636

$1,000.00 CASH/SUR/PROP/10%

Case Information

CR-16-608395-A

CASE CLOSED

NANCY R MCDONNELL
N/A

N/A

CLEVELAND POLICE

2016-00248623
N/A

Defendant Information

13913694
SHASE HOWSE
DEFN BAIL
08/13/1995
BLACK

MALE

N/A

N/A

Charges

Charge Description

ASSAULT (DETECTIVE / PEACE OFFICER)
ASSAULT (DETECTIVE / PEACE OFFICER)
OBSTRUCTING OFFICIAL BUSINESS

Bond Information

Type Date Set

07/30/2016 07/30/2016

Case Actions

https://cpdocket.cp.cuyahogacounty.us/CR_Caselnformation_Summary.aspx?q=cifcMJT CUxNKP679i07Xyg2&isprint=Y

Doc #: 2@rihinbilback sdnaheY Page 1 of 4.

PagelD #: 739

Disposition
DISM OTHER
DISM OTHER
DISM OTHER

Date Posted Bondsman/Surety Co.
CASH / NICHOLASA SANTORI

1/2
12/14/2018

Case: 1:17-cv-01714-DCN Doc #: 2Qrifinbiltack sdnehaQ Rage 2 Of 4. PagelD #: 740

Event Date Event Description
10/04/2016 CASE DISMISSED
09/27/2016 PRETRIAL HELD
09/21/2016 ARRAIGNED
09/21/2016 BAIL

09/21/2016 JAIL

09/07/2016 INDICTED BINDOVER
08/02/2016 FIRST APPEARANCE
07/30/2016 CPDEDC SET
07/30/2016 BAIL

07/30/2016 JAIL

07/30/2016 TRANSCRIPT FILED
07/30/2016 BINDOVER CIF#CI162897AK
07/28/2016 ARRESTED

Only the official court records available from the Cuyahoga County Clerk of Courts, available in person, should be relied upon
as accurate and current.

Website Questions or Comments.

Copyright © 2018 PROWARE. All Rights Reserved. 1.1.216

https://cpdocket.cp.cuyahogacounty.us/CR_Caselinformation_Summary.aspx?q=cifcMJT CUxNKP679i07Xyg2&isprint=Y 2/2
12/14/2018

Case: 1:17-cv-01714-DCN Doc #: 29- Grit dasclRRAABe 3 of 4. PagelD #: 741

Print

CASE INFORMATION

CR-16-608395-A THE STATE OF OHIO vs. SHASE HOWSE

Proceeding
Date

07/03/2018
10/05/2016
10/04/2016

09/27/2016

09/27/2016

09/27/2016
09/24/2016

09/21/2016
09/21/2016

09/07/2016
09/07/2016
09/07/2016

09/07/2016

08/18/2016
08/02/2016

Filing Date

07/03/2018
10/05/2016
10/04/2016

09/27/2016

09/27/2016

09/27/2016
09/24/2016

09/21/2016
09/21/2016

09/07/2016
09/07/2016
09/07/2016

09/07/2016

08/18/2016
08/02/2016

Docket Docket
Party Type
N/A BN
N/A CS
N/A JE
N/A JE
P1 MO
P1 MO
N/A SR
N/A CS
N/A JE
N/A GP
N/A cs
N/A SR
N/A CR
P1 NT
N/A JE

Docket Information

Docket Description

$90.00 BOND REFUNDED TO NICHOLASA SANTORI

COURT REPORTER FEE

DEFENDANT IN COURT WITH RETAINED COUNSEL JAMES L
HARDIMAN. PROSECUTOR(S) CARL MAZZONE PRESENT. COURT
REPORTER KRISTIN A BEUTLER PRESENT. CASE IS DISMISSED
WITHOUT PREJUDICE. 10/04/2016 CPJM2 10/04/2016 09:53:31
PRETRIAL HELD 09/27/2016. PRETRIAL SET FOR 10/04/2016 AT 09:00
AM. AT THE REQUEST OF DEFENDANT. REASON FOR CONTINUANCE:
DISCOVERY. 09/27/2016 CPJM2 09/27/2016 12:39:46

STATE'S RESPONSE TO DEFENDANT'S REQUEST FOR DISCOVERY
AND BILL OF PARTICULARS UNDER RULE 16, FILED .

STATE'S DEMAND FOR DISCOVERY, FILED.

FX RECEIPT NO. 30141038 RETURNED 9/15/2016 FAILURE OF
SERVICE ON PARTY HOWSE/SHASE/ - UNCLAIMED -

PRISONER IN COURT

DEFENDANT PRESENT WITH COUNSEL. DEFENDANT RETAINED
HARDIMAN, JAMES L AS COUNSEL. READING OF INDICTMENT
WAIVED. TWENTY-FOUR HOUR SERVICE WAIVED. DEFENDANT
PLEAD NOT GUILTY TO INDICTMENT. ORIG BOND CONT AT 1,000.00
DOLLARS. BOND TYPE: CASH/SUR/PROP/10%. BOND CONDITIONS:
COURT SUPERVISED RELEASE JUDGE MCDONNELL, NANCY R (324)
ASSIGNED (RANDOM ). FIRST PRETRIAL SET FOR 09/27/2016 AT 09:00
AM IN COURT ROOM JC17B JUDGE NANCY R. MCDONNELL.
ARRAIGNMENT SCHEDULED FOR 09/21/2016.

WRIT FEE

SUMMONS - CRIMINAL(30141038) SENT BY FEDERAL EXPRESS. TO:
HOWSE/SHASE/ 747 EAST 102ND STREET CLEVELAND, OH 441080000

INDICTED BINDOVER ON 09/07/2016
STATE'S NOTICE OF RECEIPT OF DEMAND FOR DISCOVERY FILED

FIRST APPEARANCE HELD 08/02/2016. DEFENDANT IN COURT FOR
FIRST APPEARANCE IN PERSON. DEFENDANT DECLARED INDIGENT.
COURT ASSIGNED PUBLIC DEFENDER AS COUNSEL. ORIG BOND
CONT AT 1,000.00 DOLLARS. BOND TYPE: CASH/SUR/PROP/10%.
BOND CONDITIONS: COURT SUPERVISED RELEASE COUNSEL
SHOULD CONTACT THE ASSISTANT COUNTY PROSECUTOR AT 216-
443-7800 IMMEDIATELY FOLLOWING THIS HEARING. FIRST
APPEARANCE DOCKET (FAD) STANDING ORDER: 1. CASE IS ON FOR
CONSIDERATION OF EARLY CHARGING AND DISPOSITION UNTIL
08/25/2016. 2. CASE MANAGEMENT CONFERENCE (CMC) SET
08/18/2016 @ 01:00 PM INCOURTROOM CP ARRAIGNMENT ROOM JC
12FL. ALL PARTIES AND COUNSEL SHALL BE PRESENT. 3. DEFT AND
DEFT COUNSEL SHALL ESTABLISH COMMUNICATION AS SOON AS
POSSIBLE BY PHONE OR IN PERSON. RETAINED COUNSEL SHALL
FILE NOTICE OF APPEARANCE FORTHWITH. 4. STATE SHALL
PROVIDE OPEN DISCOVERY ON PORTAL PURSUANT TO CRIM. R. 16.
DEFT COUNSEL TO OBTAIN AND EXCHANGE DISCOVERY IN
COMPLIANCE WITH CR. R. 16. 5. PROSECUTOR AND DEFT COUNSEL
ARE ENCOURAGED TO CONDUCT PHONE CONFERENCE OR IN

https://cpdocket.cp.cuyahogacounty.us/CR_Casel nformation_Docket.aspx?q=cifcMJTCUxNKP679i07Xyg2&isprint=Y

 

View

image

(a

CE a

1/2
12/14/2018

08/01/2016
08/01/2016
08/01/2016
08/01/2016
08/01/2016
07/30/2016
07/30/2016
07/30/2016
07/30/2016
07/30/2016
07/30/2016
07/30/2016

07/30/2016

07/30/2016
07/30/2016
07/30/2016
07/28/2016

Case: 1:17-cv-01714-DCN Doc #: 29- Grittiktdascl R62Q/HeBe 4 of 4. PagelD #: 742

08/01/2016
08/01/2016
08/01/2016
08/01/2016
08/01/2016
07/30/2016
07/30/2016
07/30/2016
07/30/2016
07/30/2016
07/30/2016
07/30/2016

07/30/2016

07/30/2016
07/30/2016
07/30/2016
07/30/2016

N/A
N/A
N/A
N/A
N/A
D1

D1

N/A
N/A
N/A
D1

N/A

N/A

N/A
N/A
N/A
N/A

SF
SF
SF
SF
SF
SF
DR
Sc
cS
cs
SF
BN

GP

CR
CR
CR
CR

PERSON-MEETING PRIOR TO AND IN PREPARATION FOR ECM TO
DISCUSS FACTS OF THE CASE AND TO DECIDE WHETHER DEFT MAY
BE PLACED IN A DIVERSION PROGRAM, CHARGED BY INFORMATION,
OR HAVE CASE PRESENTED TO THE GRAND JURY. 6.
INFORMATIONS, WAIVERS AND ACCEPTANCES TO DIVERSIONARY
PROGRAMS SHALL BE FILED BY THE STATE WITH THE CLERK OF
COURTS BY 08/25/2016 OR CASE SHALL BE REMOVED FROM FIRST
APPEARANCE DOCKET (FAD). 7. INEVENT CASE IS NOT RESOLVED
IN ECM PROCESS, CASE SHALL BE RETURNED TO THE
PROSECUTOR FOR FURTHER ACTION. FAILURE TO INDICT OR
OTHERWISE RESOLVE BY 08/25/2016 MAY RESULT IN TERMINATION
OF CHARGES.

LEGAL RESEARCH

COURT SPECIAL PROJECTS FUND

CRIME STOPPERS

COMPUTER FEE

CLERK FEE

PAYMENT RECEIVED OF SHASE HOWSE

REPARATION FEE RC 2743.70 ; 2937.22 ; 2949.091 $85.00
INITIAL APPEARANCE SET FOR 08/02/2016 AT 01:45PM.
CLEVELAND MUNI COURT COST, CASE 2016CRA014117
TRANSFER FROM BOND

PAYMENT RECEIVED OF NICHOLASA SANTORI

$1000 10% BOND POSTED ON 07/30/2016 BY DEFENDANT. BOND NO.
681636 RECEIPT NO. 168000001165

CASH/SUR/PROP/10% BOND SET , AMOUNT $1,000.00 / NO CONTACT
WITH VICTIM

TRANSCRIPT FILED
BINDOVER CIF#CI162897AK
CIF ENTERED

ARRESTED 07/28/2016

Only the official court records available from the Cuyahoga County Clerk of Courts, available in person, should be relied upon

as accurate and current.
Website Questions or Comments.

Copyright © 2018 PROWARE. All Rights Reserved. 1.1.216

https://cpdocket.cp.cuyahogacounty. us/CR_Caselnformation_Docket.aspx?q=cifeMJTCUxNKP679i07Xyg2&isprint=Y

 

2/2
